Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 1 of 10 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 Sherri Fletcher, individually and on behalf of
 all others similarly situated,                       C.A. No: 2:21-cv-10575
                               Plaintiff,
                                                      CLASS ACTION COMPLAINT

                                                      DEMAND FOR JURY TRIAL




        -v.-
 Midland Credit Management, Inc.,
                               Defendant(s).

                                            COMPLAINT

       Plaintiff Sherri Fletcher (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through her attorneys, Stein Saks PLLC, against Defendant Midland Credit Management, Inc.

(hereinafter “MCM” or “Defendant”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”) in

   1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual privacy."

   Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that
Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 2 of 10 PageID: 2




  "the effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. § 1692(e).

  After determining that the existing consumer protection laws were inadequate. Id. § 1692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where is where the Plaintiff resides, as well as a substantial part of the events or omissions giving

  rise to the claim occurred and where Plaintiff resides.

                                     NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA").

     6.      Plaintiff is seeking damages and declaratory relief.




                                                 2
Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 3 of 10 PageID: 3




                                             PARTIES

     7.      Plaintiff is a resident of the State of New Jersey, County of Union.

     8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and as used in the FDCPA and can be served upon their registered agent,

  Corporation Service Company, at Princeton South Corporate Ctr., Suite 160, 100 Charles Ewing

  Blvd, Ewing, NJ 08628.

     9.      Upon information and belief, Defendant MCM is a company that uses the mail,

  telephone, and facsimile and regularly engages in business, the principal purpose of which is to

  attempt to collect debts.

                                      CLASS ALLEGATIONS

     10.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     11.     The Class consists of:

             a. all individuals with addresses in the State of New Jersey;

             b. to whom Defendant MCM sent a collection letter attempting to collect a

                 consumer debt;

             c. that offered options designed to save the consumer money;

             d. one of the options was unclear if it was a discount or payment in full;

             e. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     12.     The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.



                                                3
Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 4 of 10 PageID: 4




     13.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     14.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendant’s written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. § 1692e et seq.

     15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     16.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue



                                                 4
Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 5 of 10 PageID: 5




                 is whether the Defendant’s written communications to consumers, in the forms

                 attached as Exhibit A violate 15 U.S.C. § 1692e et seq.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.




                                                5
Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 6 of 10 PageID: 6




     18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

     19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     20.     Some time prior to February 4, 2021, an obligation was allegedly incurred to creditor

  Capital One Bank (USA), N.A. (hereinafter “Capital One”).

     21.     The Capital One obligation arose out of transactions incurred primarily for personal,

  family or household purposes, specifically a personal credit card.

     22.     The alleged Capital One obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

     23.     Capital One is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

     24.     Capital One purportedly sold the alleged debt to Defendant MCM, who is the current

  owner of the alleged debt.

                            Violation – February 4, 2021 Collection Letter

     25.     On or about February 4, 2021, Defendant MCM sent the Plaintiff a collection letter

  (the “Letter”) regarding the alleged debt originally owed to Capital One. (See a true and correct

  copy of the Letter attached as Exhibit A.)

     26.     The Letter states a current balance of $1,593.74.

     27.     The Letter goes on to state “You have been pre-approved for options designed to

  save you money. Act now to maximize your savings…”

     28.     The Letter then proceeds to give three payment options:


                                               6
Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 7 of 10 PageID: 7




             1) Option 1: 10% Off – Pay $1,434.37

             2) Option 2: 5% Off – 6 monthly payments of $252.34

             3) Option 3: Monthly Payments as low as: $50 per month

     29.     The third option provided by Defendant is not adequately explained and results in

  two different possible interpretations.

     30.     First, Option 3 might be construed as an option by which a discounted total amount

  is paid by monthly installments of $50 per month.

     31.     Alternatively, Option 3 might be construed as an option by which monthly

  installments of $50 are made until the total debt amount is paid in full.

     32.     By failing to explain whether Option 3 is a settlement option or an option to pay in

  full, the Letter is false, deceptive and misleading.

     33.     Furthermore, the Letter references “savings” and proclaims that it is “designed to

  save [the consumer] money”.

     34.     If in fact Option 3 is an offer for payment in full on the entire balance, the promises

  made by Defendant in the Letter to the Plaintiff consumer are completely false.

     35.     These violations by Defendant were knowing, willful, negligent and/or intentional,

  and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     36.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

  Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

  action regarding the collection of any consumer debt.

     37.     Defendant’s deceptive, misleading and unfair representations with respect to its

  collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability



                                                 7
Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 8 of 10 PageID: 8




  to intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

  respond to Defendant’s demand for payment of this debt.

     38.     The Plaintiff has no ability to consider all three offers in the proper context, since the

  final offer was unclear and could not be considered in light of the other two.

     39.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection.

     40.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                            COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     43.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     44.     Defendant violated §1692e:


             a. As the Letter it is open to more than one reasonable interpretation, at least one of

                 which is inaccurate in violation of §1692e(2).

             b. By making a false and misleading representation in violation of §1692e(10).




                                                 8
Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 9 of 10 PageID: 9




       45.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY


       46.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Sherri Fletcher, individually and on behalf of all others similarly

situated, demands judgment from Defendant MCM as follows:

       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.

       May 3, 2021                                           Respectfully Submitted,
                                                             /s/ Yaakov Saks
                                                             By: Yaakov Saks, Esq.
                                                             Stein Saks, PLLC
                                                             285 Passaic Street
                                                             Hackensack, NJ 07601
                                                             (201) 282-6500 ext. 101
                                                             ysaks@steinsakslegal.com
                                                             Attorneys For Plaintiff
                                                 9
Case 2:21-cv-10575-JMV-LDW Document 1 Filed 05/03/21 Page 10 of 10 PageID: 10




                                      1
